Citation Nr: 1141818	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In September 2007, the Veteran testified at a personal hearing before a Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In May 2010, the Veteran was notified that the Veterans Law Judge who conducted the September 2007 hearing was no longer with the Board.  He was offered an opportunity to testify at another hearing.  38 C.F.R. §§ 20.707, 20.717 (2011).  The Veteran did not request a new hearing.  Therefore, the Board will proceed with adjudicating the Veteran's claim.

The Board notes that the Veteran's claim was previously denied by the Board in February 2008.  The Veteran appealed this denial, and a March 2010 Memorandum Decision from the United States Court of Appeals for Veterans Claims (Court) remanded this issue so that the Board could provide an adequate statement of reasons and bases for its conclusion that the Veteran's back disability was not service-connected.  This decision was announced in an April 2010 Judgment.  The case has subsequently been returned to the Board for further adjudication consistent with the March 2010 decision.

Subsequently, the Veteran's claim was remanded for additional development by the Board in September 2010.  The matter again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a low back disability.  The Veteran contends that he injured his low back stacking 100 pound bags of concrete over a two day period.  The Veteran also indicated that he sought treatment for his back on two occasions during service and that thereafter he has experienced intermittent low back pain, primarily following overexertion.  Despite the extensive development already undertaken, the Board finds that the claim must again be remanded.

Pursuant to the Board's September 2010 remand the Veteran was afforded a VA examination in October 2010.  The examiner noted the Veteran's reports of in-service back problems and pain thereafter.  The examiner concluded that it was less likely than not that the Veteran's current low back disability was related to his military service.  As to rationale, the examiner noted, in relevant part, "We do not show ongoing back problems between discharge from the military service and his incident in the 1980s with a work injury and subsequent surgery."  In that regard, however, the Board notes (and as stated in the September 2010 remand) that from January 4, 1977 to September 2, 1977, the Veteran was in and out of the Wood, Wisconsin VAMC (now the Milwaukee VAMC) for treatment related to drug dependency.  In January 1977, the Veteran reported occasional back pain.  Physical examinations revealed that he was an essentially physically healthy male.  Thereafter, however, in August 1977 the Veteran had an episode of violent behavior and sustained injuries mainly to his face, right forearm, right foot, and back during a scuffle with VA police.  On examination, the mid-lumbosacral spine and paravertebral muscles were tender with some spasm noted.  X-rays of the lumbar spine were taken and the assessment was multiple soft tissue injuries for which he was given pain medication.

Thus, the evidence of record does include complaints of occasional low back pain in January 1977 and evidence of a low back injury in August 1977.  Given this evidence of ongoing back problems between discharge and the Veteran's post-service workplace injury and surgery in the 1980s, the Board concludes an addendum opinion from the October 2010 VA examiner or other qualified medical professional is necessary to consider the foregoing.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements for the claims file to be sent to the same examiner that conducted the October 2010 VA examination.  If the same VA examiner is not available, then the claims file should be provided to another appropriate examiner.  The examiner should be asked to issue an addendum to the October 2010 examination report.  Specifically, the examiner should be asked to review the Veteran's complete claims file, including this remand, and all other relevant records, to specifically include the VA medical records showing complaints of occasional low backache in January 1977 and the subsequent August 1977 records indicating back problems following an altercation with VA security personnel, with evidence of soft tissue injuries.  In addition, the examiner is requested to consider, and discuss as necessary, the Veteran's contention that he experienced intermittent low back pain from service, particularly following exertion, and onset of radiating pain in the right lower extremity about 6 months after separation from service.  After reviewing the claims file, the examiner should state whether it is as least as likely as not (50 percent probability or more) that the Veteran's current degenerative disc disease of the lumbar spine was caused or aggravated by his military service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After the above is complete, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

